 Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 1 of 19 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

TRACI STEVENSON,
Trustee for the Bankruptcy Estate
of Todd and Sarah Hall,                                             Case No.:

       Plaintiff,
v.

SANTANDER CONSUMER USA, INC.,
a foreign for-profit corporation,

      Defendant.
______________________________________/

                                       VERIFIED COMPLAINT

       COMES NOW, Plaintiff, TRACI STEVENSON (hereinafter, “Plaintiff”), Trustee for the

Bankruptcy Estate of Todd and Sarah Hall (hereinafter collectively, “Debtors”), by and through

the undersigned counsel, and hereby sues Defendant, SANTANDER CONSUMER USA, INC,

(hereinafter, “Defendant”). In support thereof, Plaintiff states:

                    INTRODUCTION AND PRELIMINARY STATEMENT

       This is an action for damages brought for Defendant’s violations of the Florida Consumer

Collection Practices Act, Chapter 559, Florida Statutes (hereinafter, the “FCCPA”) and the

Telephone Consumer Protection Act, 47 United States Code, Section 227 (hereinafter, the

“TCPA”) wherein Defendant repeatedly communicated directly with Debtors’ in an attempt to

collect a consumer debt despite Defendant receiving notice and possessing actual knowledge that

Debtors retained legal counsel with respect to such debt, after possessing said legal counsel’s

contact information, and after Debtors revoked any purported prior express consent for Defendant

to make telephone calls to their cellular telephones using an automatic telephone dialing system or

an artificial or pre-recorded voice.
 Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 2 of 19 PageID 2



                                 JURISDICTION AND VENUE

       1.      Jurisdiction of this Court arises under 47 United States Code, Section 227(b)(3), 28

United States Code, Section 1331, and supplemental jurisdiction exists for the FCCPA claims

pursuant to 28 United States Code, Section 1367.

       2.      Venue in this District is proper because Defendant transacts business in this

District, and the conduct complained of occurred in this District.

       3.      At all material times herein, the conduct of Defendant, complained of below, occurs

in Polk County, Florida.

       4.      At all material times herein, the Debtors are individuals residing in Polk County,

Florida.

       5.      At all material times herein, Defendant is a foreign limited liability company

existing under the laws of the state of Illinois with its principal place of business located at 1601

Elm Street, Suite 800, Dallas, Texas 75201.

                             FCCPA STATUTORY STRUCTURE

       6.      The FCCPA is a state consumer protection statute, modeled after the Federal Fair

Debt Collection Practices Act, a statute designed to prohibit unfair, deceptive, and abusive

practices in the collection of consumer debts as well as to protect against the invasion of individual

privacy. 15 U.S.C. §§ 1692(a), (e); Fla. Stat. §§ 559.55, 559.77(5).

       7.      The FCCPA imposes civil liability on a creditor that “offers or extends credit

creating a debt or to whom a debt is owed…” and prohibits any person from engaging in particular

conduct in connection with collecting consumer debts. Fla. Stat. § 559.55(5).

       8.      Specifically, the FCCPA prohibits unlawful debt collection “communications” with

consumer debtors, which is defined as “the conveying of information regarding a debt directly or

indirectly to any person through any medium.” Fla. Stat. § 559.55(2) (emphasis added).

                                                  2
 Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 3 of 19 PageID 3



        9.      For example, the FCCPA prohibits a person from collecting consumer debt by

communicating with the consumer in a manner that can be expected to harass or abuse the

consumer debtor, and also prohibits a person from communicating directly with a consumer known

to be represented by legal counsel in an attempt to collect consumer debt when such person

possesses said legal counsel’s contact information. See Fla. Stat. §§ 559.72(7), (18).

                              TCPA STATUTORY STRUCTURE

        10.     Congress enacted the TCPA in an effort to restrict pervasive use of automated or

prerecorded telephone calls that invade consumers’ personal privacy. Pub L. 102-243, § 2, Dec.

20, 1991, 105 Sta. 2394 (1), (5), and (10).

        11.     Congress intended to prevent automated or pre-recorded telephone calls as “the

only effective means of protecting telephone consumers from this nuisance and privacy invasion.”

Id. at §§ (5) and (12).

        12.     Under the TCPA, any person who initiates calls to any number assigned to a cellular

telephone service using any automated telephone dialing system or artificial or prerecorded voice

without the recipient’s prior express consent is liable to the recipient for actual monetary loss, or

up to $500.00 in damages for each violation of the TCPA, whichever is greater. 47 U.S.C. §

227(b)(3)(B).

        13.     Under the TCPA, the court may increase the damage award up to three (3) times,

or up to $1,500.00, for each willful or knowing violation of the TCPA. Id at § 227(b)(3)(C).

        14.     Furthermore, the Restrictions on Use of Telephone Provision, 47, United States

Code, Section 227(b)(1) prohibits any person:

                (A) To make any call (other than a call made for emergency purposes
                    or made with the prior express consent of the called party) using
                    any automatic telephone dialing system or an artificial
                    prerecorded voice – (iii) to any telephone number assigned to a


                                                 3
 Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 4 of 19 PageID 4



                     paging service, cellular telephone service, … or any service for
                     which the called party is charged for the call.

        15.    Additionally, Debtors allege that Defendant continued to call Debtors’ cellular

telephones using an automatic telephone dialing system (hereinafter, “ATDS”), a predictive

telephone dialing system (hereinafter, “PTDS”), or an artificial or pre-recorded voice (hereinafter,

“APV”) in violation of the FCC Rule, 47 C.F.R. Section 64.1200(a)(1).

        16.    One of the regulations prescribed under the TCPA is the Federal Communications

Commission (“FCC”)’s rule, 47 C.F.R Section 64.1200 (“FCC Rule”), that implements the TCPA.

The FCC originally promulgated the FCC Rule in 1992, since which time it has subsequently been

amended as telecommunications technology has changed.

        17.    In its current state, the FCC Rule, 47 C.F.R. § 64.1200, provides, in relevant part,

that:

               (a) No person or entity may:

               (1) Except as provided in paragraph (a)(2) of this section, initiate
               any telephone call (other than a call made for emergency purposes
               or is made with the prior express consent of the called party) using
               an automatic telephone dialing system or an artificial or prerecorded
               voice;
               ...

               (iii) to any telephone number assigned to a paging service, cellular
               telephone service, specialized mobile radio service, or other radio
               common carrier service, or any service for which the called party is
               charged for the call.

                                   GENERAL ALLEGATIONS

        18.    At all material times herein, Defendant is a “creditor” as defined by the FCCPA,

Section 559.55(5).

        19.    At all material times herein, Debtors are each an alleged “debtor” or “consumer” as

defined by the FCCPA, Section 559.55(8).


                                                  4
 Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 5 of 19 PageID 5



       20.       At all material times herein, Defendant attempts to collect a debt from Debtors,

specifically, a deficiency balance allegedly due on an automotive loan referenced or identified by

account number ending in -8846 (hereinafter, the “Debt”).

       21.       At all material times herein, the Debt is a consumer debt, an alleged obligation

resulting from a transaction for goods or services and incurred primarily for personal, household,

or family use.

       22.       At all material times herein, Defendant is a “person” subject to Florida Statutes,

Section 559.72. See Fla. Stat. §§ 559.55(5), (7); Schauer v. General Motors Acceptance Corp.,

819 So. 2d 809 (Fla. 4th DCA 2002).

       23.       At all material times herein, Defendant’s conduct, with respect to the Debt

complained of below, qualifies as “communication” as defined by Florida Statutes,

Section 559.55(2).

       24.       At all material times herein, Defendant acted itself or through its agents, employees,

officers, members, directors, successors, assigns, principals, trustees, sureties, subrogees,

representatives, third-party vendors, and insurers.

       25.       All necessary conditions precedent to the filing of this action occurred or Defendant

waived or excused the same.

                                   FACTUAL ALLEGATIONS

       26.       Defendant made telephone calls, as more specifically alleged below, to Debtor

Sarah Hall’s cellular telephone number 863-XXX-0742 (hereinafter, “Cellular Telephone”) using

an automatic telephone dialing system (hereinafter, “ATDS”), a predictive telephone dialing

system (hereinafter, “PTDS”), or an artificial or pre-recorded voice (hereinafter, “APV”).

       27.       Debtor Sarah Hall is the possessor, controller, and regular user of a Cellular

Telephone with assigned telephone number 863-XXX-0742.

                                                   5
 Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 6 of 19 PageID 6



       28.     At no time herein did Defendant possess Debtor Sarah Hall’s prior express consent

to call her Cellular Telephone using an ATDS, a PTDS, or an APV.

       29.     Further, if Defendant contends it did possess such consent at one point in time,

Debtor Sarah Hall nonetheless repeatedly revoked any alleged prior existing consent the moment

she demanded that Defendant cease calling her Cellular Telephone and again revoked any alleged

prior express consent the moment she advised Defendant that she was represented by an attorney

with respect to the Debt.

       30.     Additionally, if Defendant contends the below-referenced phone calls were made

for “informational purposes only,” Defendant nevertheless lacked the required prior express

written consent necessary to place such informational calls to Debtor Sarah Hall’s Cellular

Telephone using an ATDS, a PTDS, or an APV.

       31.     Moreover, Debtor Sarah Hall was never part of the agreement creating the Debt

and, as such, Defendant never possessed Debtor Sarah Hall’s consent to call her Cellular

Telephone with respect to the Debt.

       32.     In or around April 2016, Debtor Todd Hall entered into an automotive loan

agreement loan agreement with Defendant.

       33.     Debtor Todd Hall entered into the immediately-aforementioned agreement jointly

with a co-debtor, Janice Catlow.

       34.     On or about January 22, 2018, Defendant sent a letter to Debtor Todd Hall in an

attempt to collect the Debt (hereinafter, “Default Notice”). Please see attached a true and correct

copy of the Default Notice labeled as Exhibit “A.”

       35.     Defendant’s immediately-aforementioned Default Notice advised that Debtor Todd

Hall and Janice Catlow defaulted on the Debt, asserted an amount due of $1,392.53 on the Debt,



                                                6
 Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 7 of 19 PageID 7



and demanded payment by February 5, 2018 to prevent Defendant from repossessing the vehicle

securing the Debt.

        36.    On or about February 9, 2018, Debtor Todd Hall made a final payment of $697.51

on the Debt to Defendant.

        37.    On or about February 10, 2018, Defendant sent co-obligor Janice Catlow a past due

notice in an attempt to collect the Debt. Please see attached a true and correct copy of the past due

notice labeled as Exhibit “B.”

        38.    On or before April 1, 2018, Debtors retained The Law Offices of Eva Donahue,

P.A. (hereinafter, “Eva Donahue”) with respect to their debts generally, including the Debt, for

purposes of filing for bankruptcy,

        39.    In April 2018, Defendant repossessed the vehicle securing the Debt.

        40.    Between April 2018 and July 2018, Defendant repeatedly made calls to Debtor

Sarah Hall’s Cellular Telephone, sometimes in excess of twenty (20) calls per day, using an ATDS,

PTDS, or APV.

        41.    Defendant made the immediately-aforementioned calls in an attempt to collect the

Debt.

        42.    In April 2018, Debtor Sarah Hall answered one of Defendant’s calls and spoke with

Defendant’s employee or representative.

        43.    During the immediately-aforementioned call, Debtor Sarah Hall advised Defendant

that Debtors retained Eva Donahue with respect to the Debt, provided Eva Donahue’s contact

information, advised that Debtors would be filing for bankruptcy, and demanded that Defendant

stop communicating directly with Debtors.




                                                 7
 Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 8 of 19 PageID 8



       44.     As such, after Debtor Sarah Hall spoke with Defendant for the first time in April

2018, Defendant possessed actual knowledge of Eva Donahue’s legal representation of Debtors

with respect to the Debt and Eva Donahue’s contact information.

       45.     Despite Defendant receiving notice and possessing actual knowledge of Eva

Donahue’s representation of Debtors with respect to the Debt, including Eva Donahue’s contact

information, Defendant continued to call Debtor Sarah Hall’s Cellular Telephone from April 2018

through July 2018 in its attempts to collect the Debt.

       46.     Defendant’s continued calls to Debtor Sarah Hall’s Cellular Telephone constitute

indirect attempts to collect the Debt from Debtor Todd Hall as Debtor Sarah Hall was not a party

to the agreement entered into between Defendant and Debtor Todd Hall, and the only reason she

would pay is to satisfy her husband’s Debt or convey the message to her husband, which she did.

       47.     On or about May 16, 2018, Defendant sent a letter directly to Debtor Todd Hall,

notifying Debtor Todd Hall that Defendant sold the vehicle securing the Debt and asserting that

Debtor Todd Hall owed a deficiency balance of $19,969.03 on the Debt (hereinafter, “Deficiency

Notice”). Please see attached a true and correct copy of said Deficiency Notice labeled as Exhibit

“C.”

       48.     Defendant sent the immediately-aforementioned Deficiency Notice in an attempt

to collect the Debt from Debtor Todd Hall.

       49.     On or about July 31, 2018, Debtors jointly filed a voluntary Chapter 7 bankruptcy

petition in the United States Bankruptcy Court for the Middle District of Florida, Tampa Division,

identified by case number 8:18-bk-06355-CPM, and Debtors listed Defendant as an unsecured

creditor regarding the Debt in their bankruptcy petition schedules, owed jointly by Debtor Todd

Hall and Janice Catlow.



                                                 8
 Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 9 of 19 PageID 9



       50.     As a direct result of Defendant’s actions, Debtors suffered emotional distress,

anxiety, inconvenience, frustration, annoyance and confusion, believing that their pending

bankruptcy case as well as Debtor Sarah Hall repeatedly requesting that Defendant cease

communicating with Debtors regarding the Debt was wholly ineffective, and that Defendant’s

frequent, repeated, and invasive Debt collection attempts would simply have to be endured unless

and until Debtors made payment on a Debt they could not afford.

       51.     It is Defendant’s corporate policy to use an ATDS, a PTDS, or an APV when

attempting to collect consumer debts, including the Debt (hereinafter, “Corporate Policy”).

       52.     Defendant employed its Corporate Policy of using an ATDS, a PTDS, or an APV

when Defendant made the calls to Debtor’s Cellular Telephone in this case.

       53.     Defendant made the calls to Debtor Sarah Hall’s Cellular Telephone with no

effective way for Debtor Sarah Hall to remove her Cellular Telephone number from Defendant’s

telephone dialing system.

       54.     Defendant made calls, or caused calls to be made, to Debtor Sarah Hall with no

effective way for Defendant to remove the telephone number from Defendant’s telephone dialing

system.

       55.     Defendant’s Corporate Policy provides no effective way for a consumer to

effectively revoke any prior existing consent to be called by an ATDS, PTDS, or APV to make

Defendant cease calling Cellular Telephone.

       56.     Defendant’s Corporate Policy and procedures are structured as to continue to call

individuals like Debtor Sarah Hall using an ATDS, a PTDS, or an APV, regardless of how many

times said individuals request that Defendant cease calling a cellular telephone regarding a debt

allegedly owed to Defendant.



                                                9
Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 10 of 19 PageID 10



       57.     Upon information and belief, Defendant engaged in a pattern and practice of

unlawful debt collection and invasion of privacy, repeatedly and willfully calling consumers’

cellular telephones in an attempt to collect debts, using an ATDS, a PTDS, or an APV despite

lacking consumers’ prior express consent to do so.

       58.     Defendant willfully, knowingly and repeatedly undertakes these practices to

increase revenue and profitability at the direct expense of consumers’ livelihoods and privacy.

       59.     Debtors have not been able, due to both professional and personal commitments, as

well as the continued and increasing stress associated with the continued barrage of Debt collection

calls, to record the specifics of each and every communication Defendant made to Debtors.

Debtors assert, however, that the above-referenced calls are but a sub-set of the calls made in

violation of the FCCPA, FDCPA, and TCPA. Further, Defendant is in the best position to

determine and ascertain the number and methodology of calls made to Debtors.

       60.     Plaintiff retained Undersigned Counsel for the purpose of pursuing this matter

against Defendant, and Plaintiff is obligated to pay her attorneys a reasonable fee for their services.

       61.     Florida Statutes, Section 559.77 provides for the award of $1,000.00 statutory

damages, actual damages, punitive damages, declaratory and injunctive relief, and an award of

attorneys’ fees and costs to Plaintiff, should Plaintiff prevail in this matter against Defendant.

       62.     United States Code, Title 47, Section 227(b)(3) provides for the award of $500.00

or actual damages, whichever is greater, for each telephone call made, directly or indirectly, using

any automatic telephone dialing system or an artificial or pre-recorded voice to Debtors Sarah

Hall’s Cellular Telephone in violation of the TCPA or the regulations proscribed thereunder.

       63.     Additionally, the TCPA, Section 227(b)(3) allows the trial court to increase the

damages up to three times, or $1,500.00, for each telephone call made, directly or indirectly, using

any automatic telephone dialing system or an artificial or prerecorded voice to Debtor Sarah Hall’s

                                                  10
Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 11 of 19 PageID 11



Cellular Telephone in willful or knowing violation of the TCPA or the regulations proscribed

thereunder.

                                COUNT ONE:
                    UNLAWFUL DEBT COLLECTION PRACTICE –
                VIOLATION OF FLORDA STATUTES, SECTION 559.72(7)

        Plaintiff re-alleges paragraphs one (1) through sixty-three (63) as if fully restated herein

and further states as follows:

        64.    Defendant is subject to, and violated the provisions of, Florida Statutes, Section

559.72(7) by collecting a consumer Debt from Debtors through means which can reasonably be

expected to abuse or harass Debtors.

        65.    Specifically, at no time herein did Defendant possess Debtor Sarah Hall’s consent

to make calls to her Cellular Telephone as Debtor Sarah Hall was not party to any contract creating

the Debt.

        66.    Despite Debtor Sarah Hall providing Defendant explicit notice that Debtors

retained Eva Donahue with respect to the Debt and revoking any purported prior express consent

Defendant possessed to call Debtor Sarah Hall’s Cellular Telephone, Defendant repeatedly called

Debtor Sarah Hall’s Cellular Telephone using an ATDS, PTDS, or APV in April 2018, sometimes

calling Debtor Sarah Hall in excess of twenty (20) times per day in its attempts to collect the Debt.

        67.    Moreover, Defendant repeatedly made telephone calls to Debtor Sarah Hall in an

attempt to collect the Debt despite the fact that Debtor Sarah Hall was not a party to the contractual

agreement entered into between Defendant, Debtor Todd Hall, and Janice Catlow that created the

Debt.

        68.    Further, despite Debtor Sarah Hall advising Defendant that Debtors retained Eva

Donahue with respect to the Debt providing Eva Donahue’s contact information, and advising that



                                                 11
Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 12 of 19 PageID 12



Debtors would be filing for bankruptcy, Defendant continued to call Debtor Sarah Hall’s Cellular

Telephone in an attempt to collect the Debt from Debtor Todd Hall.

       69.     Additionally, despite having actual knowledge of Eva Donahue’s representation of

Debtors, Defendant sent a Deficiency Notice directly to Debtor Todd Hall in an attempt to collect

the Debt.

       70.     Defendant’s conduct served no purpose other than to annoy and harass Debtors into

paying the Debt by continuing to impermissibly and unlawfully call Debtor Sarah Hall’s Cellular

Telephone in an attempt to collect the Debt, despite Defendant possessing actual knowledge that

Debtor Sarah Hall was not a party to any agreement creating the Debt, having knowledge of Eva

Donahue’s representation of Debtors, and despite Debtor Sarah Hall’s demands that such

communications cease. Nevertheless, Defendant refused to cease engaging in such unlawful debt

collection conduct and continued to contact Debtor Sarah Hall on her Cellular Telephone, and also

sent a Deficiency Notice directly to Debtor Todd Hall all made in effort to circumvent Eva

Donahue’s legal representation of Debtors in its attempts to collect the Debt. Defendant’s willful,

and flagrant violation of, inter alia, the Florida Consumer Collections Practices Act as a means to

collect a Debt, constitutes unlawful conduct and harassment as is contemplated under Florida

Statutes, Section 559.72(7).

       71.     As a direct and proximate result of Defendant’s actions, Debtors sustained damages

as defined by Florida Statutes, Section 559.77.

                                COUNT TWO:
                   UNLAWFUL DEBT COLLECTION PRACTICE –
               VIOLATION OF FLORIDA STATUTES, SECTION 559.72(9)

       Plaintiff re-alleges paragraphs one (1) through sixty-three (63) as if fully restated herein

and further states as follows:



                                                  12
Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 13 of 19 PageID 13



         72.   Defendant is subject to, and violated the provisions of, Florida Statutes,

Section 559.72(9) by attempting to collect the Debt with knowledge that the Debt is not legitimate

or by asserting the existence of some legal right when Defendant knows that the right does not

exist.

         73.   Specifically, Defendant possessed actual knowledge that Debtor Sarah Hall did not

owe the Debt as she was not a party to the agreement creating the Debt.

         74.   Despite possessing such knowledge, from April 2018 to July 2018, Defendant made

numerous telephone calls to Debtor Sarah Hall’s Cellular Telephone in an attempt to collect the

Debt from both Debtors.

         75.   At no point in time was Debtor Sarah Hall a party to the agreement underlying the

Debt, as such, any attempts by Defendant to collect the Debt directly from Sarah Hall is an attempt

to collect an illegitimate debt because she was not and is not personally liable with respect to the

Debt.

         76.   Additionally, Defendant possessed actual knowledge that it could not attempt to

collect the Debt by placing calls to Debtor Sarah Hall’s Cellular Telephone using an ATDS, a

PTDS, and/or an APV as it did not and could not possess her express consent to receive calls

because Debtor Sarah Hall was never a part of the agreement underlying the Debt.

         77.   Despite possessing such knowledge, and despite Debtor Sarah Hall revoking any

purported consent during several of Defendant’s telephone calls to her Cellular Telephone,

Defendant continued to call Debtor Sarah Hall’s Cellular Telephone using an ATDS, a PTDS,

and/or an APV from April 2018 to July 2018, sometimes in excess of twenty (20) times per day.

         78.   During the course of Defendant’s attempts to collect the Debt, Defendant

knowingly attempted to collect the Debt from Debtor Sara Hall personally, and falsely asserted

that Defendant possessed the legal right to repeatedly call Debtor Sarah Hall’s Cellular Telephone

                                                13
Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 14 of 19 PageID 14



with an ATDS, a PTDS, and/or an APV without her express consent. Defendant knew that it did

not possess such rights.

       79.     As a direct and proximate result of Defendant’s actions, Debtors sustained damages

as defined by Florida Statutes, Section 559.77.

                               COUNT THREE:
                   UNLAWFUL DEBT COLLECTION PRACTICE –
               VIOLATION OF FLORIDA STATUTES, SECTION 559.72(18)

       Plaintiff re-alleges paragraphs one (1) through sixty-three (63) as if fully restated herein

and further states as follows:

       80.     Defendant is subject to, and violated the provisions of, Florida Statutes,

Section 559.72(18) by intentionally and repeatedly communicating directly with Debtors after

receiving notice and possessing actual knowledge that Debtors retained Eva Donahue with respect

to the Debt and after possessing Eva Donahue’s contact information.

       81.     Specifically, the first time Debtor Sarah Hall spoke with Defendant in April 2018,

Debtor Sarah Hall provided Defendant with notice and actual knowledge that Eva Donahue

represented Debtors with respect to the Debt and provided Defendant with Eva Donahue’s contact

information.

       82.     Despite Defendant possessing actual knowledge of Eva Donahue’s representation

of Debtors with respect to the Debt, Defendant made numerous calls directly to Debtor Sarah

Hall’s Cellular Telephone between April 2018 and July 2018 in its attempts to collect the Debt

directly from Debtors.

       83.     Defendant’s telephone calls to Debtor Sarah Hall’s Cellular Telephone were an

indirect attempt to collect the Debt from Debtor Todd Hall.




                                                  14
Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 15 of 19 PageID 15



       84.       Additionally, despite possessing notice and actual knowledge of Eva Donahue’s

representation of Debtors and despite possessing Eva Donahue’s contact information, Defendant

sent a Deficiency Notice directly to Debtor Todd Hall in an attempt to collect the Debt.

       85.       Such direct communications from Defendant to Debtors sought to circumvent Eva

Donahue’s representation of Debtors in violation of Florida Statutes, Section 559.72(18).

       86.       As a direct and proximate result of Defendant’s actions, Debtors sustained damages

as defined by Florida Statutes, Section 559.77.

                              COUNT FOUR:
                 TELEPHONE CONSUMER PROTECTION ACT-
          VIOLATION OF 47 UNITED STATES CODE, SECTION 227(b)(1)(A)

       Plaintiff re-alleges paragraphs one (1) through sixty-three (63) as if fully restated herein

and further states as follows:

       87.       Defendant is subject to, and violated the provisions of, 47 United States Code,

Section 227 (b)(1)(A) by using an ATDS, PTDS, or APV to make a call to a telephone number

assigned to a cellular telephone service without Debtors’ prior express consent.

       88.       At no time herein did Defendant possess Debtor Sarah Hall’s prior express consent

to call her Cellular Telephone using an ATDS, a PTDS, and/or an APV, as Debtor Sarah Hall was

not a party with respect to the contract agreement creating the Debt.

       89.       If Defendant contends it possessed such consent, Debtor Sarah Hall revoked any

such purported consent each time Debtor Sarah Hall requested that Defendant cease calling her

regarding the Debt and, more specifically, the first time Debtor Sarah Hall spoke with Defendant

in April 2018.

       90.       Additionally, if Defendant contends the referenced phone calls were made for

“informational purposes only,” it nevertheless lacked the required prior express consent necessary



                                                  15
Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 16 of 19 PageID 16



to place such informational calls to Debtor Sarah Hall’s Cellular Telephone using an ATDS,

PTDS, or APV.

       91.     Between April 2018 and July 2018, despite lacking Debtor Sarah Hall’s prior

express consent to make calls to Debtor Sarah Hall’s Cellular Telephone, Defendant repeatedly

made calls to Debtor Sarah Hall’s Cellular Telephone using an ATDS, PTDS, or APV, calling

Debtor Sarah Hall up to or in excess of twenty (20) times per day.

       92.     As a direct and proximate result of Defendant’s conduct, Debtor Sarah Hall

suffered:

               a.      The periodic loss of her Cellular Telephone service and the cost associated

       therewith;

               b.      Lost material costs associated with the use of peak time minutes allotted

       under her Cellular Telephone service contract; and

               c.      Stress, anxiety, invasion of privacy, and deterioration of relationships, both

       personal and professional, as a result of the repeated willful and knowing calls placed in

       violation of the TCPA.

                                     PRAYER FOR RELIEF

       WHEREFORE, as a direct and proximate result of Defendant’s conduct against Debtors,

Plaintiff respectfully requests an entry of:

               a.      An award declaring that Defendant violated the FCCPA;

               b.      An award against Defendant for maximum statutory damages for violations

       of the FCCPA;

               c.      An award against Defendant for statutory damages in the amount of $500.00

       for each of Defendant’s telephone calls that violated the TCPA;



                                                 16
Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 17 of 19 PageID 17



               d.     An award against Defendant for treble damages in the amount of an

       additional $1,000.00 for each telephone call that violated the TCPA for which Defendant

       acted knowingly and/or willfully;

               e.     Actual damages in an amount to be determined at trial;

               f.     Punitive damages in an amount to be determined at trial;

               g.     An award of attorneys’ fees and costs; and

               h.     Any other such relief deemed proper.

            SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Plaintiff hereby gives notice to Defendant and demands that Defendant and its affiliates
safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this litigation
as required by law.
                                             Respectfully submitted,
                                             LEAVENLAW

                                             /s/ Kelly C. Burke
                                             □ Ian R. Leavengood, Esq., FBN 0010167
                                             □ Sean E. McEleney, Esq., FBN 0125561
                                             [X] Kelly C. Burke, Esq., FBN 123506
                                             Northeast Professional Center
                                             3900 First Street North, Suite 100
                                             St. Petersburg, FL 33703
                                             Phone: (727) 327-3328
                                             Fax: (727) 327-3305
                                             consumerservice@leavenlaw.com
                                             smceleney@leavenlaw.com
                                             kburke@leavenlaw.com

                                             ~and~

                                             Eva M. Donohue, Esq., FBN 576581
                                             EVA M. DONOHUE, P.A.
                                             P.O. Box 5074
                                             Lakeland, FL 33807
                                             Phone: (863) 687-6400
                                             Fax: (863) 687-6440
                                             info@emdlawfirm.com
                                             Attorneys for Plaintiff

                                               17
Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 18 of 19 PageID 18




                                              VERIFICATION AND CERTIFICATION

STATE OF FLORIDA      )
                      )
COUNTY OF_\?(:>
          +->-�\��
                 \ �- )

Debtor TODD HALL, having first been duly sworn and upon oath, deposes and says as follows:

1. I am a consumer in this civil proceeding.

2. I have read the above-entitled Complaint and I believe that all ofthe facts contained in it are

      true, to the best ofmy knowledge, information and beliefformed after reasonable inquiry.

3. I believe that this Complaint is well grounded in fact and warranted by existing law or by a good

      faith argument for the extension, modification, or reversal ofexisting law.

4. I believe that this Complaint is not interposed for any improper purpose, such as to harass any

      Defendant cause unnecessary delay to any Defendant or create a needless increase in the cost

      oflitigation to any party named in the Complaint.

5. I have filed this Complaint in good faith and solely for the purposes set forth in it.

6. Each and every exhibit which has been attached to this Complaint, if any, is a true and correct

      copy ofthe original.

7. Except for clearly indicated redactions made by my attorneys where appropriate, I have not

      altered, changed, modified, or fabricated any exhibits, except that some ofthe attached exhibits,

      ifany, may contain some ofmy own handwritten notations.



Subscribed and sworn to before me
                                                     ��--Todd Ha11
this��ay of "S�'--{ , 2019.
                                                            \( 00J Q . (VK � OL1/l'Y\.
                                                         Notary Public
My Commission Expires:                                   Proofofl.D.:   FL \:)c,vf2r::::, l D )C.R."�
                         KACI D MULLINS
  fti)
     ;:               MY COMMISSION # FF90694
  \:t•••         ,•    EXPIRES August 05, 2019
                                               0
           ,..
  1401) 398-0153          FloridaNotarvSenlice.com
Case 8:19-cv-02459-CEH-JSS Document 1 Filed 10/04/19 Page 19 of 19 PageID 19




                                               VERIFICATION AND CERTIFICATION

STATE OF FLORIDA    )
                    )
COUNTYOF_�p_O_\�\(_
                __ )
Debtor SARAH HALL, having first been duly sworn and upon oath, deposes and says as follows:

1. I am a consumer in this civil proceeding.

2. I have read the above-entitled Complaint and I believe that all of the facts contained in it are

    true, to the best ofmy knowledge, information and beliefformed after reasonable inquiry.

3. I believe that this Complaint is well grounded in fact and warranted by existing law or by a good

    faith argument for the extension, modification, or reversal ofexisting law.

4. I believe that this Complaint is not interposed for any improper purpose, such as to harass any

    Defendant cause unnecessary delay to any Defendant, or create a needless increase in the cost

    oflitigation to any Defendant named in the Complaint.

5. I have filed this Complaint in good faith and solely for the purposes set forth in it.

6. Each and every exhibit which has been attached to this Complaint, if any, is a true and correct

    copy ofthe original.

7. Except for clearly indicated redactions made by my attorneys where appropriate, I have not

    altered, changed, modified, or fabricated any exhibits, except that some ofthe attached exhibits,

    if any, may contain some ofmy own handwritten notations.



Subscribed and sworn to before me
     ���ay of �L\ , 2019.
this --
                                       t

                                                         Notary Public
My Commission Expires:                                   Proofofl.D.:    FL Qi,,\f""e::r::, LL\C.Jln�


  r��.,.Ai"_:•�)(;,
   •••.if,-.�JI..,,,      KACI D MULLINS
                       MY COMMISSION # FF906940
   -�, .., ••••·        EXPIRES August 05, 2019
  (�07) 398-01S3           FIOrtdaNotarvServlce.com
